IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-11120
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ELLIS EARL HAWKINS,

                                      Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:97-CV-166
                       - - - - - - - - - -

                            August 25, 1999

Before JONES, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ellis Earl Hawkins, a federal prisoner (# 25412-077), has

appealed from the district court’s order dismissing as time-

barred his 28 U.S.C. § 2255 motion to vacate his sentence.    On

April 24, 1997, Hawkins had submitted a pro se motion for

appointment of counsel, which Hawkins urged the court to construe

alternatively as his § 2255 motion.    Attached to the motion was

Hawkins’ pro se brief detailing his proposed § 2255 claims.    The

district court denied this motion, and it then dismissed as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-11120
                                  -2-

untimely a formal § 2255 motion later filed by Hawkins.

     A § 2255 movant has one year from the date on which the

judgment of conviction becomes final to file a motion to vacate

his sentence.   § 2255.   A § 2255 movant whose claims otherwise

would be time-barred because his conviction became final prior to

April 24, 1996, the effective date of the Antiterrorism and

Effective Act, had a grace period until April 24, 1997, to file

his § 2255 motion.   See Flanagan v. Johnson, 154 F.3d 196, 201-02

(5th Cir. 1996) (§ 2254 case); United States v. Flores, 135 F.3d
1000, 1006 (5th Cir. 1998).

     Hawkins’ pro se motion filed in district court on April 24,

1997, was entitled to liberal construction.     See United States v.

Woods, 870 F.3d 285, 288 n.3 (5th Cir. 1989).    As the Government

concedes, the district court should have construed Hawkins’ April

24, 1997, motion as a timely-filed § 2255 motion.    That motion

contained briefed § 2255 claims and an explicit request by

Hawkins that it be construed as his § 2255 motion should the

court deem the appointment of counsel inappropriate.

Accordingly, the judgment dismissing Hawkins’ April 24, 1997,

motion is VACATED and his case is REMANDED for consideration of

the merits of his § 2255 motion.

     VACATED AND REMANDED.